

116 SRES 574 ATS: Designating the week of April 18, 2020, through April 26, 2020, as “National Park Week”.
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 574IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Daines (for himself, Mr. King, Ms. McSally, Ms. Cantwell, Mr. Cramer, Ms. Hassan, Mrs. Capito, Ms. Hirono, Mr. Gardner, Mr. Heinrich, Mr. Barrasso, Ms. Harris, Mr. Rubio, Mr. Coons, Mr. Portman, Mr. Warner, Ms. Collins, Mr. Carper, Mr. Alexander, Mr. Whitehouse, Mr. Enzi, Mr. Reed, Mrs. Hyde-Smith, Mrs. Feinstein, Mr. Cassidy, Mr. Kaine, Ms. Rosen, Mr. Markey, Mr. Udall, Ms. Cortez Masto, Mr. Bennet, Mr. Cardin, Mr. Manchin, Ms. Stabenow, and Mr. Blunt) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of April 18, 2020, through April 26, 2020, as National Park Week.Whereas, on March 1, 1872, Congress established Yellowstone National Park as the first national park for the enjoyment of the people of the United States;Whereas, on August 25, 1916, Congress established the National Park Service with the mission to preserve unimpaired the natural and cultural resources and values of the National Park System for the enjoyment, education, and inspiration of current and future generations;Whereas the National Park Service continues to protect and manage the majestic landscapes, hallowed battlefields, and iconic cultural and historical sites of the United States;Whereas the units of the National Park System can be found in every State and many territories of the United States and many of the units embody the rich natural and cultural heritage of the United States, reflect a unique national story through people and places, and offer countless opportunities for recreation, volunteerism, cultural exchange, education, civic engagement, and exploration;Whereas visits and visitors to the national parks of the United States are important economic drivers for the economy, responsible for $20,200,000,000 in spending in 2018;Whereas the dedicated employees of the National Park Service carry out their mission to protect the national parks of the United States so that the vibrant culture, diverse wildlife, and priceless resources of the parks will endure for perpetuity; and Whereas the people of the United States have inherited the remarkable legacy of the National Park System and are entrusted with the preservation of the National Park System throughout its second century: Now, therefore, be it That the Senate—(1)designates the week of April 18, 2020, through April 26, 2020, as National Park Week; and(2)encourages the people of the United States and the world to virtually visit, experience, and support the treasured national parks of the United States while protecting public health during the coronavirus pandemic. 